Order of disposition, Family Court, New York County (Karen I. Lupuloff, J.), entered on or about March 10, 2009, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed the guardianship and custody of the child to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence established that the agency satisfied its statutory obligation to make diligent efforts to encourage and strengthen the parental relationship by providing referrals to parenting skills and drug rehabilitation programs, scheduling visitation, and scheduling mental health evaluations, and that nevertheless respondent failed to plan for the child’s future; she failed to participate in and complete the required programs, was inconsistent in visitation, failed to appear for mental health evaluations, was engaged in an incident that required a police response, and failed to obtain adequate housing (Social Services Law § 384-b [7] [a], [c]; Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; Matter of Dena Shamika A., 301 AD2d 464 [2003]).
A preponderance of the evidence, including the fact that the child has spent her entire life in a stable kinship foster home, establishes that the termination of respondent’s parental rights is in the child’s best interests; in view of respondent’s prolonged failure to comply with the service plan, her belated assurance that she is now ready to complete the plan is insufficient to warrant a suspended judgment (see Matter of Mykle Andrew P., 55 AD3d 305 [2008]). Concur — Friedman, J.P., Sweeny, Catterson, Renwick and Román, JJ.